Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, is the step of “treating” (line 3) carried out after the yet-to-be-treated hydrocarbon composition of interest is placed “on a metal surface” (lines 1,2)?  That is exactly what the claim calls for, as “the hydrocarbon composition” (line 3) that is treated (“treating”, line 3) relates back to “a hydrocarbon composition on a metal surface” (italics added, lines 1,2).  Is this Applicant’s intent?      
	As to claim 6, it unclear what each of the possibilities might be.  Should “one or more of” have read  - - one or more of: - - ?  Should “more of bubble formation” (line 2) have read - - one or more of bubble formation: - - ? 
	As to claim 6, the “one” (line 2) is not consistent with the “and” (both occurrences, line 4).  Which of the many possibilities does the “one” (line 2) exactly relate to?
	As to claim 6; this claim really needs some combination of comma(s), semi-comma(s), and use of the word - - either  -- ; and if necessary, try specifying by use of numerals (i.e., (1), (2), (3) etc) to distinguish/separate each alternative from all of the others.  The numerical identifiers alternative would appear to be the most clear.
	 As to claim 8, it unclear what each of the possibilities might be in lines 2-last.  The claim needs to clearly identify what each of the ones (“one” (line 2) might be.  Does such correspond to one or more 
As to claim 8, the “one” (line 2) is not consistent with the “and” (both occurrences, line 4).  Again, which of the many possibilities does the “one” (line 2) exactly relate to?
As to claim 8; this claim really needs some combination of comma(s), semi-comma(s), and use of the word - - either  -- ; and if necessary, try specifying by use of numerals (i.e., (1), (2), (3) etc) to distinguish/separate each alternative from all of the others.  The numerical identifiers alternative would appear to be the most clear.
As to claim 11, it unclear what each of the possibilities might be in lines 2-last.  The claim needs to clearly identify what each of the ones (“one” (line 2) might be.  Does such correspond to one or more of the “volatile components” (line 2), or does it even somehow extend to the “the mass of the hydrocarbon … QCM” (last 3 lines)?
As to claim 11, the “one” (line 2) is not consistent with the “and” (both occurrences, line 4).  Again, which of the many possibilities does the “one” (line 2) exactly relate to?
As to claim 11; this claim really needs some combination of comma(s), semi-comma(s), and use of the word - - either  -- ; and if necessary, try specifying by use of numerals (i.e., (1), (2), (3) etc) to distinguish/separate each alternative from all of the others.  The numerical identifiers alternative would appear to be the most clear.
As to claim 13, this claim depends upon a non-existent claim 22.  Should “22” (line 1) read - - 12 - -.
As to claim 19, how does the “or air” fit in with the many alternatives?  Does it mean - - heating the hydrocarbon composition to remove at least a portion of the air - - ?  Does it mean - - wherein the treating of the hydrocarbon composition is air - - ?  Should “portion of the” (line 3) have read - - portion of either the - - ?


Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As to claim 1, how is treating carried out on the metal surface of the quartz crystal microbalance?  The specification describes treating the hydrocarbon in a vessel (Para 34-39), and thus presumably some portion of the treated material is placed on the QCM; but such does not describe treating on the OCM.  Thus, how are bubble, or distillation, sparging or dissolving of gas or in-line degassing” carried out when the yet-to-be-treated hydrocarbon is on the QCM?  What does one of ordinary skill do to the QCM surface to hold the liquid, so that some other apparatus may act to induce so-called treatment?  Neither the specification nor drawing provides any example, suggestions or direction on how to carry such out, or where to turn to.

Claim(s) 1,7,8,17,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by, or in the alternative obvious over Parlak et al 2019/0257730.
As to claims 1,7,8,17,19, Parlak et al 2019/0257730 teach (Figure 8, Para 73) a method, including: placing test liquid into a channel, evaporating liquid at the outlet, and adding more liquid.  The channel is that of a QCM.  The evaporated liquid necessarily results in removing a portion of what .

Claim(s) 1,9,11,12,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kusinski et al 2012/0160736.
As to claims 1,9,11,12,13, Kusinski et al 2012/0160736 teach (Para 34) application of QCM to measure mass change mass change of steel in crude by measuring frequency.  Preparation includes application of vacuum and simulation distillation (Para 37), necessarily resulting in removal of some portion of the crude.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Warner et al 2013/0303402 teach evaporation of a sample that is QCM tested.  However, the sample is not HC, and (totally) evaporated sample does suggest removal of a portion that leaves a treated remainder (be it solid or liquid).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Monday to Friday from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nemish Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861